Citation Nr: 0940603	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  08-41 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for low back condition.

2.  Entitlement to service connection for disability of the 
right knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Punia, Law Clerk


INTRODUCTION

The Veteran had active service from November 1982 until 
October 1986.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas.

The service connection for disability of the right knee is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

The Veteran sustained injuries to the low back during active 
service, but there is no demonstration that any residual 
chronic disability resulted from such injuries; rather the 
evidence demonstrates treatment for acute and transitory 
conditions that resolved prior to separation and have not 
been causally related to any current back disability by 
competent medical evidence.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service, nor may such incurrence or aggravation be so 
presumed.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

DUTY TO NOTIFY AND ASSIST

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in November 2006 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter provided 
information as to what evidence was required to substantiate 
the claims and of the division of responsibilities between VA 
and a claimant in developing an appeal.  Moreover, the letter 
informed the Veteran of what type of information and evidence 
was needed to establish a disability rating and effective 
date.  Accordingly, no further development is required with 
respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran's service treatment records (STRs) 
indicated that she was treated for a low back related 
injuries during service.  Specifically, treatment for low 
back symptoms is documented in STRs dated in July 1985.  
There was no further in-service treatment.  Additionally, 
there is no post-service treatment for low back condition 
until September 2005, almost two decades after service.  
Further, the Veteran has not expressly contended to have 
experienced continuous low back symptomatology dating back to 
active service.  Overall, then, the evidence does not 
indicate that any current lower back disability may be 
related to service such as to require an examination under 
McLendon.
	
The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA treatment and examination.  Moreover, the Veteran's 
statements in support of the claim are of record.  The Board 
has carefully reviewed such statements and concludes that no 
available outstanding evidence has been identified.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

DISCUSSION

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.  

The Veteran is claiming entitlement to service connection for 
a low back disorder.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service. 38 
U.S.C.A. § 1110 (West 2002). If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b) (2009). However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009). The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, as indicated in her September 2006 
claim, the Veteran contends that her current low back 
condition is causally related to injuries sustained in 
service.  In this regard, the service treatment records 
(STRs) do show treatment of her low back during active 
service.  Specifically, the Veteran contends she injured her 
low back while lifting 50 lb. radio sets and 20 lb. tool 
boxes, up and down a Boeing 707 hatch ladder.  Additionally, 
she states it was aggravated by constant standing in a repair 
shop, while working on the same radios. A July 1985 STR 
confirmed a strained lower back and indicated that the 
Veteran was experiencing back spasm, but there was no 
numbness, tingling down the legs or bladder problems.  There 
is no evidence of subsequent treatment of a low back 
condition in service.

Following separation from active service, there is no showing 
of complaints or treatment of the low back until September 
2005.  At that time, the Veteran indicated that 2 years prior 
she had tripped, which caused her back pain.  She was rushed 
to the ER.  An October 2005 x-ray impression of the lumbar 
spine indicated mild degenerative changes at L5 with 
narrowing of the disk space at L5-S1, suggesting degenerative 
disk disease.  Moreover, a November 2005 magnetic resonance 
image of the lumbar spine also noted degenerative disc 
disease. 

Thus, the evidence establishes current low back disability.  
However, the record does not support a grant of service 
connection for the disability.  Indeed, following separation 
from service in October 1986, there is no documentation of a 
low back disability until September 2005, several years 
later.  Evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board acknowledges the Veteran's assertions that she has 
a current low back disorder.  In this regard, it is 
recognized that she is competent to give evidence about what 
she experienced; for example, she is competent to discuss her 
current pain and other experienced symptoms.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  In this manner, continuity of 
symptomatology may be established through the Veteran's own 
statements.  

Again, the low back disability at issue is found to be 
capable of lay observation and thus the Veteran's statements 
of such symptoms constitute competent evidence.  The Board 
must now consider the credibility of such evidence.  The 
Veteran stated that she had a low back condition in service 
and since that time.  However, post-service records fail to 
demonstrate any manifestations of a low back condition until 
many years after separation from active service, nor did she 
make any claim for benefits for these disorders prior to 
2006.  In light of these factors, to the extent that the 
Veteran's current statements can be construed as asserting 
continuous symptomatology since active service, such 
statements are not deemed to be credible. Accordingly, 
continuity of symptomatology is not established by either the 
clinical evidence or the Veteran's own statements.  Moreover, 
no medical evidence of record causally relates the current 
low back disability to active service, as will be discussed 
further below.

In a VA examination conducted in July 2008, an examiner 
opined that it is less likely than not that the current 
degenerative disc disease of the lumbar spine is secondary to 
the injury in service in 1985.  The examiner noted that the 
Veteran was treated in the service for an acute lumbar 
sprain.  The examiner stated that there is no evidence of 
recurrence, further treatment or diagnosis of a back problem 
at the time of service discharge or in the year immediately 
thereafter.  Moreover, the examiner indicates that the 
history suggest that the current problem is secondary to an 
injury the Veteran sustained in 2007 for which she has had 
subsequent evaluation.

The Veteran herself believes that her current low back 
condition is causally related to active service.  However, 
while able to report observable symptoms as discussed 
earlier, she has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to the complex and specialized question of medical 
causation in the facts of this case.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Finally, there is no showing of arthritis within the first-
post-service year, precluding a presumptive grant of service 
connection based on chronic disease.

In sum, there is no support for a grant of service connection 
for a low back disability.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

Service connection for a low back disorder is denied.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the Board finds that the appellant should be afforded 
a VA examination in connection with her claim for service 
connection for disability of the right knee.

In the present case, the Veteran contended in her September 
2006 claim that while on active duty she experienced knee 
pain from marching in technical school on a daily basis.  She 
also notes that the pain became worse after moving to Offutt 
air force base, where her job duties required her to lift 50 
lb. radio sets and 20 lb. tool boxes up and down a Boeing 707 
hatch ladder.  Additionally, she states that this injury has 
been getting worse over the years.  The Veteran's DD 214 
lists her occupation during service as an avionic 
communication specialist, which is consistent with her stated 
duties.

In this regard, the STRs do show treatment for her right knee 
during active service.  A December 1983 STR indicated chronic 
pain in the right knee when running or crawling.  In April 
1984, an STR reveals history of intermittent right knee pain 
since the age of 12.  The findings were consistent with 
Osgood-Schlatter's disease.  The Veteran underwent a removal 
of right tibial tubercle at this time.  A June 1984 STR 
indicated that after surgery the Veteran was able to run 
without pain, but kneeling still caused pain.  There is no 
evidence of any other subsequent treatment of a right knee 
disability in service.

Moreover, a September 2005 post-service record shows 
complaints of knee pain, which the Veteran states began 
during her time in service and has increased in severity 
since then.  

Considering the above, it is found that the Veteran should be 
afforded a VA examination, as the evidence suggests a right 
knee disorder may be associated with service.  McLendon v. 
Nicholson, 20 Vet. App. 79, 81( 2006).  Indeed, the only 
examination of record addresses only the low back complaints, 
and does not offer findings or an opinion regarding the right 
knee.


Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded an 
examination to determine the nature and 
etiology of any current right knee 
disability.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file, particularly service 
treatment records, and following this 
review and the examination offer comment 
and an opinion as to whether the evidence 
clearly and unmistakably (a percentage 
well over 50 percent) indicates that a 
chronic right knee disability preexisted 
active service.  If so, he should opine 
whether it underwent a permanent worsening 
during service.  If a chronic right knee 
disability did not clearly and 
unmistakably preexist service, the 
examiner should state whether it is at 
least as likely as not that it was 
incurred in active service.   A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.

2.  After completing the requested 
development, again review the record and 
readjudicate the claims.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative, if any, 
should be furnished a supplemental 
statement of the case (SSOC).  An 
appropriate time should be given for them 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, as 
appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


